Exhibit 10.21

GRANT: PL 105 Multiple
UTAH STATE LEASE FOR COAL
ML 51191-OBA
COTTONWOOD COMPETITIVE LEASING UNIT
PARCEL #1 (REVERSIONARY TRACT)
     THIS COAL MINING LEASE AND AGREEMENT (the “Lease”) is entered into and
executed in duplicate as of January 18, 2008 (the “Effective Date”) by and
between the STATE OF UTAH, acting by and through the SCHOOL AND INSTITUTIONAL
TRUST LANDS ADMINISTRATION, 675 East 500 South, Suite 500, Salt Lake City, Utah
84102 (“Lessor”), and
Ark Land Company
One CityPlace Drive — Suite 300
St. Louis, MO 63141
having a business address as shown above (“Lessee”).
WITNESSETH:
     That the State of Utah, as Lessor, in consideration of the rentals,
royalties, and other financial consideration paid or required to be paid by
Lessee, and the covenants of Lessee set forth below, does hereby GRANT AND LEASE
to Lessee the exclusive right and privilege to explore for, drill for, mine,
remove, transport, convey, cross-haul, commingle, and sell the coal located
within the boundaries of the following-described tract of land located in Emery
County, State of Utah:
PARCEL 1 (Cottonwood Coal Exchange Tract — Partial)
Township 17 South Range, 6 East, SLB&M

     
Section 2: SW4

Section 3: Lots 1 thru 12, SE4 (All)

Section 4: Lots 1, 2, S2NE4, SE4

Section 9: E2, E2W2

Section 10: Lots 1 thru 8, E2 (All)

Section 11: All

Section 12: W2W2


  (IMAGE) [c48697c4869703.gif]
Section 13: W2W2
     
Section 14: Lots 1 thru 4, E2, NW4 (All)
     
Section 15: Lots 1 thru 12, NE4 (All)
     
Section 16: NE4NW4
     
Section 20: E2E2
     
Section 21: All
     
Section 22: All
     
Section 23: Lots 1 thru 12, NE4 (All)
     
Section 24: W2W2
     
Section  25 : N2NW4
     
Section 26: N2NE4, W2SW4NE4, NW4, N2SW4, W2NW4SE4
     

 



--------------------------------------------------------------------------------



 



Section 27: N2, N2S2

Section-28: N2, N2SW4, SE4

Section 29: NE4
Containing 8,203.87 acres, more or less.
Together with the right and privilege to make use of the surface (but only to
the extent owned by Lessor) and subsurface of the Leased Premises for uses
incident to the mining of coal by Lessee on the Leased Premises or on other
lands under the control of Lessee or mined in connection with operations on the
Leased Premises, including, but not limited to, conveying, storing, loading,
hauling, commingling, cross-hauling, and otherwise transporting coal;
excavating; removing, stockpiling, depositing and redepositing of surface
materials; and the subsidence, mitigation, restoration and reclamation of the
surface.
     This Coal Mining Lease and Agreement is subject to, and Lessee hereby
agrees to and accepts, the following covenants, terms, and conditions:

1.   LEASED MINERALS.

  1.1   Coal. This mineral lease covers coal, which shall mean and include black
or brownish-black solid fossil fuels that have been subjected to the natural
processes of coalification, and which fall within the classification of coal by
rank as anthracitic, bituminous, sub-bituminous, or lignitic, together with
closely associated substances which include, but are not limited to other
hydrocarbon substances physically contained within the same geologic strata as
the coal. In the event that minerals other than coal are discovered during lease
operations, Lessee shall promptly notify the Lessor.     1.2   Coalbed Methane.
To the extent that Lessor owns gas, coalbed methane or coal seam gas
(collectively “coalbed methane”) within the Leased Premises, Lessee may remove,
vent, flare or capture such coalbed methane from the coal strata being mined and
any overlying formations if such removal is necessary for safety reasons in the
reasonable discretion of Lessee. If Lessee captures or uses such coalbed
methane, it shall pay Lessor royalties on the value of such coalbed methane at
the prevailing state royalty rate for natural gas, unless such royalties are
expressly waived by Lessor. In the event that Lessor does not own coalbed
methane within the Leased Premises, Lessee must obtain the consent of the owner
of such coalbed methane prior to removal or capture of such gas. Except as
expressly granted herein, the right to extract gas, coalbed methane and coal
seam gas is not granted by this Lease.     1.3   No Warranty of Title. Lessor
claims title to the mineral estate covered by this Lease. Lessor does not
warrant title nor represent that no one will dispute the title asserted by
Lessor. It is expressly agreed that Lessor shall not be liable to Lessee for any
alleged deficiency in title to the mineral estate, nor shall Lessee become
entitled to any refund for any rentals, bonuses, or royalties paid under this
Lease in the event of title failure.     1.4   Reversion of Leased Premises to
United States. Pursuant to the May 8, 1998 “Agreement to Exchange Utah School
Trust Lands Between the State of Utah and the United States of America”, as
ratified by Pub. L. No. 105-335, 112 Stat. 3139, ownership of the Leased
Premises shall revert to the United States when SITLA has received $26,102,210
in rental and royalty income plus accrued interest, calculated pursuant to
Section I.D.4 of that certain Memorandum of Understanding dated January 5, 1999
between the Utah School & Institutional Trust Lands

 



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL

      Administration, the U.S. Department of the Interior, and the USDA-Forest
Service. Upon reversion the United States shall succeed the State of Utah as
Lessor.

2.   RESERVATIONS TO LESSOR. Subject to the exclusive rights and privileges
granted to Lessee under this Lease, and further provided that Lessor shall
refrain from taking actions with respect to the Leased Premises that may
unreasonably interfere with Lessee’s operations, Lessor hereby excepts and
reserves from the operation of this Lease the following rights and privileges
(to the extent that Lessor has the right to grant such rights and privileges):

  2.1   Rights-of-Way and Easements. Lessor reserves the right, following
consultation with the Lessee, to establish rights-of-way and easements upon,
through or over the Leased Premises, under terms and conditions that will not
unreasonably interfere with operations under this Lease, for roads, pipelines,
electric transmission lines, transportation and utility corridors, mineral
access, and any other purpose deemed reasonably necessary by Lessor.     2.2  
Other Mineral Leases. Lessor reserves the right to enter into mineral leases and
agreements with third parties covering minerals other than coal, under terms and
conditions that will not unreasonably interfere with operations under this Lease
in accordance with Lessor’s regulations, if any, governing multiple mineral
development.     2.3   Use and Disposal of Surface. To the extent that Lessor
owns the surface estate of the Leased Premises and subject to the rights granted
to the Lessee pursuant to this Lease, Lessor reserves the right to use, lease,
sell, or otherwise dispose of the surface estate or any part thereof. Lessor
shall notify Lessee of any such sale, lease, or other disposition of the surface
estate.     2.4   Previously Authorized Improvements. If authorized improvements
have been placed upon the Leased Premises by a third party prior to the
commencement of this Lease, Lessee shall allow the owner of such improvements to
remove them within ninety (90) days after the Lease term commences. Nothing in
this paragraph shall authorize Lessee to remove surface improvements where
Lessor does not own the surface estate.     2.5   Rights Not Expressly Granted.
Lessor further reserves all rights and privileges of every kind and nature,
except as specifically granted in this Lease.

3.   TERM OF LEASE; READJUSTMENT.

  3.1   Primary Term. This Lease is granted for a “primary term” of ten (10)
years commencing on the Effective Date and for a “secondary term” of an
additional ten (10) years, subject to Lessee’s compliance with the requirements
of paragraph 3.3, Diligent Operations; Minimum Royalty.

- 3 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL

  3.2   Extension Beyond Secondary Term. Subject to Lessee’s compliance with the
other provisions of this Lease, this Lease shall remain in effect beyond the
secondary term and for as long thereafter as coal is produced in commercial
quantities from the Leased Premises, or from lands constituting either (i) a
logical mining unit approved by the Bureau of Land Management containing the
Leased Premises, or (ii) a mining unit, in which the recoverable coal reserves
can be developed in an efficient, economical and orderly manner as a unit with
due regard to the conservation of recoverable coal reserves. The second type of
mining unit requires a determination by the Lessor that the criteria set forth
in item (ii) have been satisfied. The satisfaction of either (i) or (ii) above
shall mean that the Lease is contained within an “approved mining unit”. For the
purposes of this Lease, production of coal in commercial quantities shall mean
production during each lease year of at least one per cent (1%) of the
recoverable coal reserves within the Leased Premises or within lands
constituting an approved mining unit which includes the Leased Premises, as such
recoverable coal reserves are determined by Lessor after consultation with
Lessee, subject to adjustment from time to time based upon reasonable
justification from the Lessee.     3.3   Diligent Operations; Minimum Royalty.
In the absence of actual production in commercial quantities as set forth in
paragraph 3.2, Extension Beyond Secondary Term, this Lease shall remain in
effect beyond the primary term only if the Lessee is engaged in diligent
operations, exploration, research, or development activity (which development
activity shall include, but not be limited to, pursuit of required permits and
approvals) which in Lessor’s reasonable discretion is calculated to advance
development or production of coal from the Leased Premises or lands constituting
an approved mining unit which includes the Leased Premises, and Lessee pays an
annual minimum royalty in advance on or before the anniversary date of the
Effective Date. The minimum royalty shall be calculated by determining the
production royalty that would be payable upon production of one per cent (1%) of
the recoverable coal reserves within the Leased Premises, as such recoverable
coal reserves are determined by Lessor after consultation with Lessee, subject
to adjustment from time to time based upon reasonable justification from the
Lessee. The unit value of the recoverable coal reserves for purposes of
determining the minimum royalty shall be determined by Lessor using the
methodology set forth in 43 C.F.R. 3483.4 (c)( 1 )- (3) (1998). Minimum
royalties paid by Lessee pursuant to this paragraph may be credited against
production royalties accruing during the term of this Lease.     3.4  
Expiration; Cessation of Production. This Lease may not be extended pursuant to
paragraph 3.3, Diligent Operations; Minimum Royalty, beyond the end of the
twentieth year after the Effective Date except by the actual production of coal
in commercial quantities from the Leased Premises or from lands constituting an
approved mining unit which includes the Leased Premises. After expiration of the
secondary term, this Lease will expire of its own terms, without the necessity
of any notice or action by Lessor, if Lessee ceases production of coal in
commercial quantities for an entire lease year, unless the Lease is suspended
pursuant to paragraph 16.3, Suspension.     3.5   Readjustment. At the end of
the primary term and at the end of each period of ten (10) years thereafter,
Lessor may readjust the terms and conditions of this Lease (including without

- 4 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL

      limitation rental rates, minimum royalties, royalty rates and valuation
methods, and provisions concerning reclamation). In the event that the State as
Lessor makes such readjustment prior to reversion, it shall not apply terms and
conditions more economically disadvantageous than corresponding federal
regulations and lease terms unless, based upon written findings after
consultation with Lessee, it determines that the individual term or condition
imposing the economic disadvantage is necessary to serve the best interests of
the beneficiaries of the subject trust lands. If within thirty (30) days after
submission of the readjusted lease terms to the Lessee, the Lessee determines
that any or all of the proposed readjusted terms and conditions are
unacceptable, then Lessee shall so notify Lessor in writing and the parties
shall attempt to resolve the objectionable term or condition. If the parties are
unable to resolve the matter and agree upon the readjusted terms and conditions
submitted by Lessor at the end of such ten (10) year period, Lessee shall
forfeit any right to the continued extension of this lease, and the lease shall
automatically terminate, provided that nothing herein shall be deemed to
preclude Lessee from appealing any readjustment by Lessor pursuant to applicable
law     3.6   Relinquishment. Lessee may relinquish all or portions of this
Lease at any time by filing a written notice of relinquishment with Lessor.
Lessor may disapprove any relinquishment if Lessee has failed to pay all
rentals, royalties, and other amounts due and owing to the Lessor, if the lease
is otherwise not in good standing, or if relinquishment would in Lessor’s
reasonable determination cause waste of economically recoverable coal. Lessee
may not relinquish parcels smaller than a quarter-quarter section or surveyed
lot. Upon approval, relinquishment shall relieve the Lessee of all future rental
obligations as to the relinquished lands effective as of the date of filing of
the relinquishment, but shall not relieve Lessee from other obligations to the
extent provided in paragraph 15.2, Effect of Termination.

4.   BONUS BID. Lessee agrees to pay Lessor, an initial bonus bid in the sum of
$21,485,798.50 as partial consideration for Lessor’s issuance of this Lease,
payable in five equal annual installments of $4,297,159.70. The first annual
installment shall be due with Lessee’s application to lease and the unpaid
balance of the bonus bid shall be paid in equal installments on or before the
next four successive anniversaries of the Effective Date of the lease. The bonus
bid shall not bear interest; provided, however, that if this Lease is
relinquished or otherwise terminated prior to the payment in full of the bonus
bid, or if Lessee fails to make any bonus bid payment when due, the entire
unpaid balance of the bonus bid shall immediately become due without regard to
such relinquishment or termination, and such balance shall thereafter bear
interest as provided in paragraph 16.2, Interest. Lessor may require Lessee to
submit a bond or other sufficient surety to secure Lessee’s obligation to pay
the unpaid balance of the bonus bid. The initial bonus bid may not be credited
against any other bonus payments, annual rentals or royalties accruing under the
lease.   5.   RENTALS. Lessee agrees to pay Lessor an annual rental of three
dollars ($3.00) for each acre and fractional part thereof within the Leased
Premises. Lessee shall promptly pay annual rentals each year in advance on or
before the anniversary date of the Effective Date. Lessee may not credit rentals
against

- 5 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL

    production royalties or against minimum royalties payable pursuant to
paragraph 3.3, Diligent Operations; Minimum Royalty.

6.   ROYALTIES.

  6.1   Production Royalties. Lessee shall pay Lessor a production royalty of
eight per cent (8%) of the value of all coal severed and removed from the Leased
Premises. For all coal sold pursuant to an arm’s-length contract, value shall be
determined on the basis of the gross proceeds received by Lessee from the sale
or disposition of such coal. Gross proceeds shall include all bonuses,
allowances or other consideration of any nature received by Lessee for coal
actually produced. For any coal that is sold or disposed of other than by an
arms-length contract, or for coal that is used within the mine permit area
containing the Leased Premises for generation of electricity or for
gasification, liquefaction, in situ processing, or other method of extracting
energy from such coal, the value of such coal shall be determined by Lessor with
reference to (in order of priority): (i) comparable arms-length contracts or
other dispositions of like-quality coal produced in the same coal field;
(ii) prices reported for that coal to a public utility commission; (iii) prices
reported to other governmental agencies; or (iv) other relevant information.    
6.2   Allowable Deductions. It is expressly understood and agreed that none of
Lessee’s mining or production costs, including but not limited to costs for
materials, labor, overhead, distribution, transportation within the mine permit
area prior to the point of sale, loading, crushing, sizing, screening, or
general and administrative activities, may be deducted in computing Lessor’s
royalty. All such costs shall be entirely borne by Lessee and are anticipated by
the rate of royalty set forth in this Lease. In the event that the point of sale
for coal produced from this Lease is located outside the mine permit area
boundary, Lessee may deduct the reasonable, actual costs of transportation of
such coal from the mine permit area boundary to the point of sale from gross
proceeds in computing Lessor’s royalty; provided, however, that transportation
deductions for coal transported by Lessee, Lessee’s affiliates, or by
non-arm’s-length contract are subject to review and modification by Lessor.
Lessee shall be allowed to deduct its actual, reasonable washing and treatment
costs from gross proceeds in computing Lessor’s royalty; provided, however,
that, upon Lessor’s request Lessee shall provide to Lessor appropriate
justification to demonstrate that Lessee’s costs are reasonable.     6.3  
Reference to Federal Regulations. It is the intent of Lessor and Lessee that the
calculation of the value of coal for royalty purposes be consistent with federal
coal regulations governing the valuation of coal, except where this Lease
expressly provides otherwise. In no event shall the value of coal used for
calculation of royalties under this Lease be less than the value which would be
obtained were federal royalty valuation regulations applied.     6.4   Royalty
Payment. For all coal severed and removed from the Leased Premises that is used,
sold, transported or otherwise disposed of during a particular month, Lessee
shall pay royalties to

- 6 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL

      Lessor on or before the end of the next succeeding month. Royalty payments
shall be accompanied by a verified statement, in a form approved by Lessor,
stating the amount of coal sold or otherwise disposed of, the gross proceeds
accruing to Lessee, the calculation of allowable deductions, and any other
information reasonably required by Lessor to verify production and disposition
of the coal or coal products. In the event that Lessee uses or disposes of coal
pursuant to a non-arm’s-length contract, or uses coal for generation of
electricity or for gasification, liquefaction, in situ processing, or other
method of extracting energy from such coal, Lessee shall notify Lessor of such
use or disposal on or before the end of the next succeeding month following such
use or disposal, and shall pay royalties upon Lessee’s good faith estimate of
the value of such coal, subject to Lessor’s right to determine the value of such
coal pursuant to paragraph 6.1, Production Royalties. After reversion of the
Leased Premises to the United States pursuant to paragraph 1.4, Reversion of
Leased Premises to United States, Lessee shall report production and royalties
monthly in accordance with applicable federal regulations.     6.5   Royalty
Valuation After Reversion. After reversion of the Leased Premises to the United
States pursuant to paragraph 1.4, Reversion of the Leased Premises to the United
States, the Secretary of the Interior may establish the reasonable value of
post-reversion production for royalty purposes in the same manner and by the
same methods as the United States establishes value under coal leases issued by
the United States.     6.6   Suspension, Waiver or Reduction of Rents or
Royalties. Lessor, to the extent not prohibited by applicable law, is authorized
to waive, suspend, or reduce the rental or minimum royalty, or reduce the
royalty applicable with respect to the entire Lease, whenever in Lessor’s
judgment it is necessary to do so in order to promote development, or whenever
in the Lessor’s judgment the Lease cannot be successfully operated under the
terms provided herein.

7.   RECORDKEEPING; INSPECTION; AUDITS.

  7.1   Registered Agent; Records. Lessee shall maintain a registered agent
within the State of Utah to whom any and all notices may be sent by Lessor and
upon whom process may be served. Lessee shall also maintain an office within the
State of Utah containing originals or copies of all maps, engineering data,
permitting materials, books, records or contracts (whether such documents are in
paper or electronic form) generated by Lessee that pertain in any way to coal
production, output and valuation; mine operations; coal sales and dispositions;
transportation costs; and calculation of royalties from the Leased Premises.
Lessee shall maintain such documents for at least seven years after the date of
the coal production to which the documents pertain.     7.2   Inspection.
Lessor’s employees and authorized agents at Lessor’s sole risk and expense shall
have the right to enter the Leased Premises to check scales as to their
accuracy, and to go on any part of the Leased Premises to examine, inspect,
survey and take measurements for the purposes of verifying production amounts
and proper lease operations. Upon reasonable notice to Lessee,

- 7 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL
Lessor’s employees and authorized agents shall further have the right to audit,
examine and copy (at Lessor’s expense) all documents described in paragraph 7.1,
Registered Agent; Records, whether such documents are located at the mine site
or elsewhere. Lessee shall furnish all conveniences necessary for said
inspection, survey, or examination; provided, however, that such inspections
shall be conducted in a manner that is in conformance with all applicable mine
safety regulations and does not unreasonably interfere with Lessee’s operations.

  7.3   Federal Inspections. Lessee agrees that, prior to reversion of the
Leased Premises to the United States, employees and authorized agents of the
Bureau of Land Management (“BLM”) may conduct underground inspections of the
Leased Premises, both independently and in cooperation with the State in its
capacity as Lessor. After reversion, employees and authorized agents of BLM may
conduct underground inspections of the Leased Premises under the authority of
applicable federal laws and regulations.

  7.4   Geologic Information. In the event Lessee conducts core-drilling
operations or other geologic evaluation of the Leased Premises, Lessor may
inspect core samples, evaluations thereof, and proprietary geologic information
concerning the Leased Premises.     7.5   Confidentiality. Any and all documents
and geologic data obtained by Lessor through the exercise of its rights as set
forth in paragraphs 7.2, Inspection., and 7.4, Geologic Information., may be
declared confidential information by Lessee, in which event Lessor and its
authorized agents shall maintain such documents and geologic data as protected
records under the Utah Governmental Records Access Management Act or other
applicable privacy statute (including applicable federal law after reversion),
and shall not disclose the same to any third party without the written consent
of Lessee, the order of a court of competent jurisdiction requiring such
disclosure, or upon termination of this Lease. Following reversion of the Leased
Premises to the United States, the United States as Lessor shall treat such
information as confidential to the extent permitted by federal law.

8.   USE OF SURFACE ESTATE.

  8.1   Lessor-Owned Surface. If Lessor owns the surface estate of all or some
portion of the Leased Premises, by issuance of this Lease the Lessee has been
granted the right to make use of such lands to the extent reasonably necessary
and expedient for the economic operation of the leasehold. Lessee’s right to
surface use of Lessor-owned surface estate shall include the right to subside
the surface. Such surface uses shall be exercised subject to the rights reserved
to Lessor as provided in paragraph 2, RESERVATIONS TO LESSOR, and without
unreasonable interference with the rights of any prior or subsequent lessee of
Lessor.     8.2   Split-Estate Lands. If Lessor does not own the surface estate
of any portion of the Leased Premises, Lessee’s access to and use of the surface
of such lands shall be determined by

- 8 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL
applicable law governing mineral development on split-estate lands, including
without limitation applicable statutes governing access by mineral owners to
split estate lands, and reclamation and bonding requirements. Lessee shall
indemnify, defend and hold Lessor harmless for all claims, causes of action,
damages, costs and expenses (including attorney’s fees and costs) arising out of
or related to damage caused by Lessee’s operations to surface lands or
improvements owned by third parties.

9.   APPLICABLE LAWS AND REGULATIONS; HAZARDOUS SUBSTANCES

  9.1   Trust Lands Statute and Regulations. This Lease is issued pursuant to
the provisions of Title 53C, Utah Code Annotated, 1953, as amended, and Lessee
is subject to and shall comply with all current and future rules and regulations
adopted by the School and Institutional Trust Lands Administration and its
successor agencies until reversion of the Leased Premises to the United States
pursuant to paragraph 1.4, Reversion of Leased Premises to United States.    
9.2   Regulation Upon Reversion. After reversion of the Leased Premises to the
United States pursuant to paragraph 1.4, Reversion of Leased Premises to United
States, Lessee will be subject to the requirements of the Mineral Leasing Act,
30 U.S.C. 181 et seq. (the “MLA”), and to the royalty, operating, and
administrative procedure rules and regulations of the Department of Interior,
the Minerals Management Service, and the Bureau of Land Management, and to any
other federal laws and regulations generally applicable to coal leases issued
under the MLA to the same extent as if the Lease were a federally-issued lease.
Notwithstanding the foregoing, to the extent that the State, as Lessor, approves
a significant operational decision prior to reversion, and Lessee makes a
substantial economic commitment based upon that approval, Lessee may continue to
rely upon that approval after reversion; provided, however, that no such
approval shall act to limit the liability of Lessee, if any, under CERCLA, RCRA,
the Clean Water Act, 33 U.S.C. 1251 et seq or other applicable environmental
law. Upon reversion, nothing in this paragraph shall be deemed to require that
the Leased Premises be included in the calculation of acreage held by Lessee for
the purposes of the acreage limitation provisions of the MLA and associated
regulations.     9.3   Other Applicable Laws and Regulations. Lessee shall
comply with all applicable federal, state and local statutes, regulations, and
ordinances, including without limitation the Utah Coal Mining and Reclamation
Act, applicable statutes and regulations relating to mine safety and health, and
applicable statutes, regulations and ordinances relating to public health,
pollution control, management of hazardous substances and environmental
protection.     9.4   Hazardous Substances. Lessee [or other occupant pursuant
to any agreement authorizing mining] shall not keep on or about the premises any
hazardous substances, as defined under 42 U.S.C. 9601(14) or any other Federal
environmental law, any regulated substance contained in or released from any
underground storage tank, as defined by the Resource Conservation and Recovery
Act, 42 U.S.C. 6991, et seq, or any substances defined and regulated as
“hazardous” by

- 9 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL
applicable State law, (hereinafter, for the purposes of this Lease, collectively
referred to as “Hazardous Substances”) unless such substances are reasonably
necessary in Lessee’s mining operations, and the use of such substances or tanks
is noted and approved in the Lessee’s mining plan, and unless Lessee fully
complies with all Federal, State and local laws, regulations, statutes, and
ordinances, now in existence or as subsequently enacted or amended, governing
Hazardous Substances. Lessee shall immediately notify Lessor, the Bureau of Land
Management, the surface management agency, and any other Federal, State and
local agency with jurisdiction over the Leased Premises, or contamination
thereon, of (i) all reportable spills or releases of any Hazardous Substance
affecting the Leased Premises, (ii) all failures to comply with any applicable
Federal, state or local law, regulation or ordinance governing Hazardous
Substances, as now enacted or as subsequently enacted or amended, (iii) all
inspections of the Leased Premises by, or any correspondence, order, citations,
or notifications from any regulatory entity concerning Hazardous Substances
affecting the Leased Premises, (iv) all regulatory orders or fines or all
response or interim cleanup actions taken by or proposed to be taken by any
government entity or private Party concerning the Leased Premises.

  9.5   Hazardous Substances Indemnity. Lessee [or other occupant pursuant to
any agreement authorizing mining] shall indemnify, defend, and hold harmless
Lessor and the United States (as successor Lessor or owner pursuant to reversion
or as owner of surface estate) its agencies, employees, officers, and agents
with respect to any and all damages, costs, liabilities, fees (including
attorneys’ fees and costs), penalties (civil and criminal), and cleanup costs
arising out of or in any way related to Lessee’s use, disposal, transportation,
generation, sale or location upon or affecting the Leased Premises of Hazardous
Substances, as defined in paragraph 9.4 of this Lease. This indemnity shall
extend to the actions of Lessee’s employees, agents assigns, sublessees,
contractors, subcontractors, licensees and invitees. Lessee shall further
indemnify, defend and hold harmless Lessor and the United States from any and
all damages, costs, liabilities, fees (including attorneys’ fees and costs),
penalties (civil and criminal), and cleanup costs arising out of or in any way
related to any breach of the provisions of this Lease concerning Hazardous
Substances. This indemnity is in addition to, and in no way limits, the general
indemnity contained in paragraph 16.1 of this Lease.     9.6   Waste
Certification. The Lessee shall provide upon abandonment, transfer of operation,
assignment of rights, sealing-off of a mined area, and prior to lease
relinquishment, certification to the Lessor and the Bureau of Land Management
that, based upon a complete search of all the operator’s records for the Lease,
and upon its knowledge of past operations, there have been no reportable
quantities of hazardous substances as defined in 40 C.F.R. 302.4, or used oil as
defined in Utah Administrative Code R315-15, discharged (as defined at 33 U.S.C.
1321(a)(2)), deposited or released within the Leased Premises, either on the
surface or underground, and that all remedial actions necessary have been taken
to protect human health and the environment with respect to such substances.
Lessee shall additionally provide to Lessor and the Bureau of Land Management a
complete list of all hazardous substances, hazardous materials, and their
respective Chemical

- 10 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL
Abstracts Service Registry Numbers, and oil and petroleum products used or
stored on, or delivered to, the Leased Premises. Such disclosure will be in
addition to any other disclosure required by law or agreement.

10.   BONDING.

  10.1   Lease Bond Required. At the time this lease is executed, Lessee shall
execute and file with the Lessor a good and sufficient bond or other financial
guarantee acceptable to Lessor in order to: (a) guarantee Lessee’s performance
of all covenants and obligations under this Lease, including Lessee’s obligation
to pay royalties; and (b) ensure compensation for damage, if any, to the surface
estate and any surface improvements. The Lease Bond shall meet all federal
mineral lease bond requirements as described in 43 C.F.R. Subpart 3474. The
Lease Bond shall further provide that upon forfeiture after reversion of the
Leased Premises to the United States, the Lease Bond shall be payable to the
Secretary of the Interior.     10.2   Reclamation Bonding. The bond filed with
the Utah Division of Oil, Gas and Mining (“UDOGM”) in connection with the
issuance of a mine permit which includes the Leased Premises shall be deemed to
satisfy Lessor’s bonding requirements with respect to Lessee’s reclamation
obligations under this Lease; provided, however, upon notice to Lessee and a
public hearing with respect to the basis for its decision, the Lessor may, in
its reasonable discretion, determine that the bond filed with UDOGM is
insufficient to protect Lessor’s interests. In such an event the Lessor shall
enter written findings as to the basis for its calculation of the perceived
insufficiency and enter an order establishing the amount of additional bonding
required. Lessee shall file any required additional bond with Lessor within
thirty (30) days after demand by Lessor. Lessor may increase or decrease the
amount of any additional bond from time to time in accordance with the same
procedure. Lessee may combine any additional bond required under this paragraph
with the original lease bond filed under Paragraph 10.1, Lease Bond Required.  
  10.3   Release of Additional Bond. Any additional bond required by Lessor
pursuant to Paragraph 10.2, Reclamation Bonding, may be released by Lessor at
any time and shall be released no later than the time of final bond release by
UDOGM with respect to the Leased Premises.

11.   WATER RIGHTS.

  11.1   Water Rights in Name of Lessor. If Lessee files to appropriate water
for coal mining operations on the Leased Premises, the filing for such water
right shall be made by Lessee in the name of Lessor at no cost to Lessor, and
such water right shall become an appurtenance to the Leased Premises, subject to
Lessee’s right to use such water right at no cost during the term of this Lease.

- 11 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL

  11.2   Option to Purchase. If Lessee purchases or acquires an existing water
right for coal mining operations on the Leased Premises, Lessor shall have the
option to acquire that portion of such water right as was used on the Leased
Premises upon expiration or termination of this Lease. The option price for such
water right shall be the fair market value of the water right as of the date of
expiration or termination of this Lease. Upon expiration or termination of this
Lease, Lessee shall notify Lessor in writing of all water rights purchased or
acquired by Lessee for coal mining operations on the Leased Premises and its
estimate of the fair market value of such water right. Lessor shall then have
forty-five (45) days to exercise its option to acquire the water by payment to
Lessee of the estimated fair market value. If Lessor disagrees with Lessee’s
estimate of fair market value, Lessor shall notify Lessee of its disagreement
within the 45 day option exercise period. The fair market value of the water
right shall then be appraised by a single appraiser mutually acceptable to both
parties, which appraisal shall be final and not subject to review or appeal. If
the parties cannot agree upon the choice of an appraiser, the fair market value
of the water right shall be determined by a court of competent jurisdiction.
Conveyance of any water right pursuant to this paragraph shall be by quit claim
deed.     11.3   Reversion. Upon reversion of the Leased Premises to the United
States, the United States shall succeed to the interests of the State of Utah
pursuant to this article 11.

12.   ASSIGNMENT OR SUBLEASE; OVERRIDING ROYALTIES.

  12.1   Consent Required. Lessee shall not assign or sublease this Lease in
whole or in part, or otherwise assign or convey any rights or privileges granted
by this Lease, including, without limitation, creation of overriding royalties
or production payments, without the prior written consent of Lessor. Any
assignment, sublease or other conveyance made without prior written consent of
Lessor shall have no legal effect unless and until approved in writing by
Lessor. Exercise of any right with respect to the Leased Premises in violation
of this provision shall constitute a default under this Lease.     12.2  
Binding Effect. All of the terms and provisions of this Lease shall be binding
upon and shall inure to the benefit of their respective successors, assigns, and
sublessees.     12.3   Limitation on Overriding Royalties. Lessor reserves the
right to disapprove the creation of an overriding royalty or production payment
that would, in Lessor’s reasonable discretion, constitute an unreasonable
economic burden upon operation of the Lease. In exercising its discretion to
disapprove the creation of an overriding royalty, Lessor shall consult with
Lessee and any third parties involved and shall prepare findings to evidence the
basis of its decision. Cumulative overriding royalties of 2% or less shall be
deemed presumptively reasonable unless special circumstances are shown by Lessor
to exist.

- 12 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL

13.   OPERATIONS.

  13.1   Permitting. Before Lessee commences exploration, drilling, or mining
operations on the Leased Premises, it shall have obtained such permits and
posted such bonds as may be required under applicable provisions of the Utah
Coal Mining and Reclamation Act, the Surface Mining Control and Reclamation Act,
and associated regulations, together with applicable regulations of the surface
management agency. Lessee shall maintain any required permits in place for the
duration of mining operations and reclamation. Upon request, Lessee shall
provide Lessor with a copy of all regulatory filings relating to permitting
matters.     13.2   Plan of Operations. Prior to the commencement of any
underground mining operations on the Leased Premises, Lessee shall obtain
Lessor’s approval of a plan of operations for the Leased Premises. The plan of
operations shall contain all information required to be contained in a federal
Resource Recovery and Protection Plan, as described in 43 C.F.R. • 3482. l (b)
and (c) (1998). Lessor may modify the proposed plan of operations as is needed
to insure that there is no waste of economically recoverable coal reserves
contained on the Leased Premises. In this context “waste” shall mean the
inefficient utilization of, or the excessive or improper loss of an otherwise
economically recoverable coal resource. Lessor shall notify Lessee in writing of
its approval or modifications of the plan of operations. The plan of operations
submitted by Lessee shall be deemed approved by Lessor if Lessor has not
otherwise notified Lessee within sixty (60) days of filing.     13.3   Plan of
Operations – Modification. In the event that material changes are required to
the plan of operations during the course of mining, Lessee shall submit a
modification of the plan of operations to the Lessor. Routine adjustments to the
plan of operations based upon geologic circumstances encountered during
day-to-day mining operations do not require the submission of a modification. If
the proposed changes require emergency action by Lessor, then the Lessee shall
so notify the Lessor at the time of submission of the modification and the
parties shall use their best efforts to meet the Lessee’s time schedule
regarding implementation of the changes. Non-emergency modifications will be
reviewed promptly by Lessor to insure that there is no waste of economically
recoverable coal reserves pursuant to the plan of operations, as modified, and
Lessor shall notify lessee in writing of its approval or modification of the
proposed modification. Prior to reversion, modifications shall be deemed
approved by Lessor if Lessor has not otherwise notified Lessee within thirty
(30) days of filing. After reversion, modifications shall be approved in
accordance with applicable federal regulations.     13.4   Mine Maps. Lessee
shall maintain at the mine office clear, accurate, and detailed maps of all
actual and planned operations prepared and maintained in the manner prescribed
by 43 C.F.R. 3482.3 (1998). Lessee shall provide copies of such maps to Lessor
upon request.     13.5   Good Mining Practices. Lessee shall conduct exploration
and mining operations on the Leased Premises in accordance with standard
industry operating practices, and shall avoid waste of

- 13 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL
economically recoverable coal. Lessee shall comply with all regulations and
directives of the Mine Safety and Health Administration or successor agencies
for the health and safety of employees and workers. Lessee shall further comply
with the performance standards for underground resource recovery set forth at 43
C.F.R. 3484.1(c) (1998); provided, however, that Lessor may waive such standards
from time to time in its reasonable discretion, upon request by Lessee. Coal
shall be mined from this Lease by underground methods only.

  13.6   Mining Units. Lessor may approve the inclusion of the Leased Premises
in a mining unit with federal, private or other non-state lands upon terms and
conditions that it deems necessary to protect the interests of the Lessor,
including without limitation segregation of production, accounting for
commingled coal production, and minimum production requirements or minimum
royalties for the Leased Premises.

14.   EQUIPMENT; RESTORATION.

  14.1   Equipment. Upon termination of this Lease, Lessee shall remove, and
shall have the right to remove, all improvements, equipment, stockpiles, and
dumps from the Leased Premises within six (6) months; provided, however, that
Lessor may, at Lessor’s sole risk and expense, and subject to Lessee’s
compliance with requirements imposed by UDOGM and MSHA, require Lessee to retain
in place underground timbering supports, shaft linings, rails, and other
installations reasonably necessary for future mining of the Leased Premises. All
improvements and equipment remaining on the Leased Premises after six (6) months
may be deemed forfeited to Lessor upon written notice of such forfeiture to
Lessee. Lessee may abandon underground improvements, equipment of any type,
stockpiles and dumps in place if such abandonment is in compliance with
applicable law, and further provided that Lessee provides Lessor with financial
or other assurances sufficient in Lessor’s reasonable discretion to protect
Lessor from future environmental liability with respect to such abandonment or
any associated hazardous waste spills or releases. Lessee shall identify and
locate on the mine map the location of all equipment abandoned on the Lease
Premises.     14.2   Restoration and Reclamation. Upon termination of this
Lease, Lessee shall reclaim the Leased Premises in accordance with the
requirements of applicable law, including mine permits and reclamation plans on
file with UDOGM. Lessee shall further abate any hazardous condition on or
associated with the Leased Premises. Lessee and representatives of all
governmental agencies having jurisdiction shall have the right to re-enter the
Leased Premises for reclamation purposes for a reasonable period after
termination of the Lease.

15.   DEFAULT

  15.1   Notice of Default; Termination. Upon Lessee’s violation of or failure
to comply with any of the terms, conditions or covenants set forth in this
Lease, Lessor shall notify Lessee of such default by

- 14 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL               

      registered or certified mail, return receipt requested, at the last
address for Lessee set forth in Lessor’s files. Lessee shall then have thirty
(30) days, or such longer period as may be granted in writing by Lessor, to
either cure the default or request a hearing pursuant to the Lessor’s
administrative adjudication rules. In the event Lessee fails to cure the default
or request a hearing within the specified time period, Lessor may cancel this
Lease without further notice to or appeal by Lessee.     15.2   Effect of
Termination. The termination of this Lease for any reason, whether through
expiration, cancellation or relinquishment, shall not limit the rights of the
Lessor to recover any royalties and/or damages for which Lessee may be liable,
to recover on any bond on file, or to seek injunctive relief to enjoin
continuing violations of the Lease terms. No remedy or election under this Lease
shall be deemed exclusive, but shall, wherever possible, be cumulative with all
other remedies available under this Lease, at law, or in equity. Lessee shall
surrender the Leased Premises upon termination; however, the obligations of
Lessee with respect to reclamation, indemnification and other continuing
covenants imposed by this Lease shall survive the termination.

16. MISCELLANEOUS PROVISIONS.

16.1   Indemnity. Except as limited by paragraph 7.2, Inspection, Lessee shall
indemnify and hold Lessor and the United States (as successor Lessor or owner
pursuant to reversion or as owner of surface estate) harmless for, from and
against each and every claim, demand, liability, loss, cost, damage and expense,
including, without limitation, attorneys’ fees and court costs, arising in any
way out of Lessee’s occupation and use of the Leased Premises, including without
limitation claims for death, personal injury, property damage, and unpaid wages
and benefits. Lessee further agrees to indemnify and hold Lessor harmless for,
from and against all claims, demands, liabilities, damages and penalties arising
out of any failure of Lessee to comply with any of Lessee’s obligations under
this Lease, including without limitation attorneys’ fees and court costs.   16.2
  Interest. Except as set forth in paragraph 4, BONUS BID, interest shall accrue
and be payable on all obligations arising under this Lease at such rate as may
be set from time to time by rule enacted by Lessor. Interest shall accrue and be
payable, without necessity of demand, from the date each such obligation shall
arise.   16.3   Suspension. In the event that Lessor in its reasonable
discretion determines that suspension is necessary in the interests of
conservation of the coal resource, or if Lessee has been prevented from
performing any of its obligations or responsibilities under this Lease or from
conducting mining operations by labor strikes, fires, floods, explosions, riots,
any unusual mining casualties or conditions, Acts of God, government
restrictions or orders, severe weather conditions, or other extraordinary events
beyond its control, then the time for performance of this Lease by Lessee

- 15 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL               

    shall be suspended during the continuance of such acts which prevent
performance, excepting any payments due and owing to Lessor.   16.4   Consent to
Suit; Jurisdiction. Prior to reversion of the Leased Premises to the United
States: (i) this Lease shall be governed by the laws of the State of Utah;
(ii) Lessor and Lessee agree that all disputes arising out of this Lease shall
be litigated only in the Third Judicial District Court for Salt Lake County,
Utah; (iii) Lessee consents to the jurisdiction of such court; and (iv) Lessee
shall not bring any action against Lessor without exhaustion of available
administrative remedies and compliance with applicable requirements of the Utah
Governmental Immunity Act. Notwithstanding the foregoing, after reversion of the
Leased Premises to the United States, any litigation between the United States
as Lessor and the Lessee shall be governed by the laws of the United States
otherwise applicable to federal coal leases.   16.5   No Waiver. No waiver of
the breach of any provision of this Lease shall be construed as a waiver of any
preceding or succeeding breach of the same or any other provision of this Lease,
nor shall the acceptance of rentals or royalties by Lessor during any period of
time in which Lessee is in default be deemed to be a waiver of such default.  
16.6   Severability. The invalidity of any provision of this Lease, as
determined by a court of competent jurisdiction, shall in no way affect the
validity of any other provision hereof.   16.7   Entire Lease. This Lease,
together with any attached stipulations, sets forth the entire agreement between
Lessor and Lessee with respect to the subject matter of this Lease. No
subsequent alteration or amendment to this Lease shall be binding upon Lessor
and Lessee unless in writing and signed by each of them.

- 16 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL               
     IN WITNESS WHEREOF, the parties have executed this Lease as of the date
hereinabove first written.

                 
 
          THE STATE OF UTAH, acting by and through    
 
          the SCHOOL AND INSTITUTIONAL TRUST     APPROVED AS TO FORM:      
LANDS ADMINISTRATION (“LESSOR”)     MARK L. SHURTLEFF             ATTORNEY
GENERAL       THOMAS B. FADDIES    
 
          DIRECTOR/MINERALS    
 
               
By:
  /s/ ILLEGIBLE
 
      /s/ Thomas B. Faddies
 
   
Date:
  1/18/08            
 
          School & Institutional Trust Lands Administration    
 
          LESSOR    

                  ARK LAND COMPANY (“LESSEE”)    
 
           
 
  By:   /s/ ILLEGIBLE
 
   
 
  Its:   President    

- 17 -



--------------------------------------------------------------------------------



 



ML 51191-OBA-COAL               

             
STATE OF UTAH
    )      
 
    :     ss.
COUNTY OF SALT LAKE
    )      

     On the 18 day of January, 2008, personally appeared before me Thomas B.
Faddies who being by me duly sworn did say that he is Assistant Director of the
School and Institutional Trust Lands Administration of the State of Utah and the
signer of the above instrument, who duly acknowledged that he executed the same.
Given under my hand and seal this 18th day of January 2008.

             
 
      /s/ Alice K. Kearney
 
   
 
      Notary Public    
 
      Residing at:
 
     
My commission expires: 5/25/2010
      (NOTARY) [c48697c4869701.gif]    

             
STATE OF MISSOURI
    )      
 
    :     ss.
COUNTY OF St. LOUIS
    )      

     On the 21st day of January, 2008, personally appeared before me Steven E.
McCordy, who being duly sworn did say that he is an officer of Ark Land Company
and that said instrument was signed in behalf of said corporation by resolution
of its Board of Directors, and said that he acknowledged to me that said
corporation executed the same.
Given under my hand and seal this 21st day of January, 2008.

             
 
      /s/ Carla A. Veizer
 
Notary Public    
 
      Residing at:
 
     
 
      (LOGO) [c48697c4869702.gif]    

My commission expires: 10/28/2010

- 18 -



--------------------------------------------------------------------------------



 



After recording, return to:
Wells Parker
Dorsey & Whitney LLP
136 South Main Street, Suite 1000
Salt Lake City, UT 84101
 
 
GRANT: School


UTAH STATE LEASE FOR COAL
ML 51192-OBA
COTTONWOOD COMPETITIVE LEASING UNIT
PARCEL #2 (NON-REVERSIONARY TRACT)
     THIS COAL MINING LEASE AND AGREEMENT (the “Lease”) is entered into and
executed in duplicate as of January 18, 2008 (the “Effective Date”) by and
between the STATE OF UTAH, acting by and through the SCHOOL AND INSTITUTIONAL
TRUST LANDS ADMINISTRATION, 675 East 500 South, Suite 500, Salt Lake City, Utah
84102 (“Lessor”), and
Ark Land Company
One CityPlace Drive — Suite 300
St. Louis, MO 63141



having a business address as shown above (“Lessee”).



WITNESSETH:
(IMAGE) [c48697c4869704.gif]


     That the State of Utah, as Lessor, in consideration of the rentals,
royalties, and other financial consideration paid or required to be paid by
Lessee, and the covenants of Lessee set forth below, does hereby GRANT AND LEASE
to Lessee the exclusive right and privilege to explore for, drill for, mine,
remove, transport, convey, cross-haul, commingle, and sell the coal located
within the boundaries of the following-described tract of land (the “Leased
Premises”) located in Emery County, State of Utah:
Township 17 South, Range 6 East, SLB&M
Section 16: E2, SW4, S2NW4, NW4NW4
Containing 600.00 acres, more or less.
Together with the right and privilege to make use of the surface (but only to
the extent owned by Lessor) and subsurface of the Leased Premises for uses
incident to the mining of coal by Lessee on the Leased Premises or on other
lands under the control of Lessee or mined in connection with operations on the
Leased Premises, including, but not limited to, conveying, storing, loading,
hauling, commingling, cross-hauling, and otherwise transporting coal;
excavating; removing, stockpiling, depositing and redepositing of surface
materials; and the subsidence, mitigation, restoration and reclamation of the
surface.
     This Coal Mining Lease and Agreement is subject to, and Lessee hereby
agrees to and accepts, the following covenants, terms, and conditions:
1. LEASED MINERALS.

  1.1   Coal. This mineral lease covers coal, which shall mean and include black
or brownish-black solid fossil fuels that have been subjected to the natural
processes of coalification, and which fall within the classification of coal by
rank as anthracitic, bituminous, sub-bituminous, or lignitic,

 



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL
together with closely associated substances which include, but are not limited
to other hydrocarbon substances physically contained within the same geologic
strata as the coal. In the event that minerals other than coal are discovered
during lease operations, Lessee shall promptly notify the Lessor.

  1.2   Coalbed Methane. To the extent that Lessor owns gas, coalbed methane or
coal seam gas (collectively “coalbed methane”) within the Leased Premises,
Lessee may remove, vent, flare or capture such coalbed methane from the coal
strata being mined and any overlying formations if such removal is necessary for
safety reasons in the reasonable discretion of Lessee. If Lessee captures or
uses such coalbed methane, it shall pay Lessor royalties on the value of such
coalbed methane at the prevailing state royalty rate for natural gas, unless
such royalties are expressly waived by Lessor. In the event that Lessor does not
own coalbed methane within the Leased Premises, Lessee must obtain the consent
of the owner of such coalbed methane prior to removal or capture of such gas.
Except as expressly granted herein, the right to extract gas, coalbed methane
and coal seam gas is not granted by this Lease.     1.3   No Warranty of Title.
Lessor claims title to the mineral estate covered by this Lease. Lessor does not
warrant title nor represent that no one will dispute the title asserted by
Lessor. It is expressly agreed that Lessor shall not be liable to Lessee for any
alleged deficiency in title to the mineral estate, nor shall Lessee become
entitled to any refund for any rentals, bonuses, or royalties paid under this
Lease in the event of title failure.

2.   RESERVATIONS TO LESSOR. Subject to the exclusive rights and privileges
granted to Lessee under this Lease, and further provided that Lessor shall
refrain from taking actions with respect to the Leased Premises that may
unreasonably interfere with Lessee’s operations, Lessor hereby excepts and
reserves from the operation of this Lease the following rights and privileges
(to the extent that Lessor has the right to grant such rights and privileges):

  2.1   Rights-of-Way and Easements. Lessor reserves the right, following
consultation with the Lessee, to establish rights-of-way and easements upon,
through or over the Leased Premises, under terms and conditions that will not
unreasonably interfere with operations under this Lease, for roads, pipelines,
electric transmission lines, transportation and utility corridors, mineral
access, and any other purpose deemed reasonably necessary by Lessor.     2.2  
Other Mineral Leases. Lessor reserves the right to enter into mineral leases and
agreements with third parties covering minerals other than coal, under terms and
conditions that will not unreasonably interfere with operations under this Lease
in accordance with Lessor’s regulations, if any, governing multiple mineral
development.     2.3   Use and Disposal of Surface. To the extent that Lessor
owns the surface estate of the Leased Premises and subject to the rights granted
to the Lessee pursuant to this Lease, Lessor reserves the

- 2 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL
right to use, lease, sell, or otherwise dispose of the surface estate or any
part thereof. Lessor shall notify Lessee of any such sale, lease, or other
disposition of the surface estate.

  2.4   Previously Authorized Improvements. If authorized improvements have been
placed upon the Leased Premises by a third party prior to the commencement of
this Lease, Lessee shall allow the owner of such improvements to remove them
within ninety (90) days after the Lease term commences. Nothing in this
paragraph shall authorize Lessee to remove surface improvements where Lessor
does not own the surface estate.     2.5   Rights Not Expressly Granted. Lessor
further reserves all rights and privileges of every kind and nature, except as
specifically granted in this Lease.

3.   TERM OF LEASE; READJUSTMENT.

  3.1   Primary Term. This Lease is granted for a “primary term” of ten (10)
years commencing on the Effective Date and for a “secondary term” of an
additional ten (10) years, subject to Lessee’s compliance with the requirements
of paragraph 3.3, Diligent Operations; Minimum Royalty.     3.2   Extension
Beyond Secondary Term. Subject to Lessee’s compliance with the other provisions
of this Lease, this Lease shall remain in effect beyond the secondary term and
for as long thereafter as coal is produced in commercial quantities from the
Leased Premises, or from lands constituting either (i) a logical mining unit
approved by the Bureau of Land Management containing the Leased Premises, or
(ii) a mining unit, in which the recoverable coal reserves can be developed in
an efficient, economical and orderly manner as a unit with due regard to the
conservation of recoverable coal reserves. The second type of mining unit
requires a determination by the Lessor that the criteria set forth in item
(ii) have been satisfied. The satisfaction of either (i) or (ii) above shall
mean that the Lease is contained within an “approved mining unit”. For the
purposes of this Lease, production of coal in commercial quantities shall mean
production during each lease year of at least one per cent (1%) of the
recoverable coal reserves within the Leased Premises or within lands
constituting an approved mining unit which includes the Leased Premises, as such
recoverable coal reserves are determined by Lessor after consultation with
Lessee, subject to adjustment from time to time based upon reasonable
justification from the Lessee.     3.3   Diligent Operations; Minimum Royalty.
In the absence of actual production in commercial quantities as set forth in
paragraph 3.2, Extension Beyond Secondary Term, this Lease shall remain in
effect beyond the primary term only if the Lessee is engaged in diligent
operations, exploration, research, or development activity (which development
activity shall include, but not be limited to, pursuit of required permits and
approvals) which in Lessor’s reasonable discretion is calculated to advance
development or production of coal from the Leased Premises or lands constituting
an approved mining unit which includes the Leased Premises, and Lessee pays an
annual minimum royalty in advance on or before the anniversary date of the
Effective Date. The

- 3 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL
minimum royalty shall be calculated by determining the production royalty that
would be payable upon production of one per cent (1%) of the recoverable coal
reserves within the Leased Premises, as such recoverable coal reserves are
determined by Lessor after consultation with Lessee, subject to adjustment from
time to time based upon reasonable justification from the Lessee. The unit value
of the recoverable coal reserves for purposes of determining the minimum royalty
shall be determined by Lessor using the methodology set forth in 43 C.F.R.
3483.4(c)(l)-(3) (1998). Minimum royalties paid by Lessee pursuant to this
paragraph may be credited against production royalties accruing during the term
of this Lease.

  3.4   Expiration; Cessation of Production. This Lease may not be extended
pursuant to paragraph 3.3, Diligent Operations; Minimum Royalty, beyond the end
of the twentieth year after the Effective Date except by the actual production
of coal in commercial quantities from the Leased Premises or from lands
constituting an approved mining unit which includes the Leased Premises. After
expiration of the secondary term, this Lease will expire of its own terms,
without the necessity of any notice or action by Lessor, if Lessee ceases
production of coal in commercial quantities for an entire lease year, unless the
Lease is suspended pursuant to paragraph 16.3, Suspension.     3.5  
Readjustment. At the end of the primary term and at the end of each period of
ten (10) years thereafter, Lessor may readjust the terms and conditions of this
Lease (including without limitation rental rates, minimum royalties, royalty
rates and valuation methods, and provisions concerning reclamation). If within
thirty (30) days after submission of the readjusted lease terms to the Lessee,
the Lessee determines that any or all of the proposed readjusted terms and
conditions are unacceptable, then Lessee shall so notify Lessor in writing and
the parties shall attempt to resolve the objectionable term or condition. If the
parties are unable to resolve the matter and agree upon the readjusted terms and
conditions submitted by Lessor at the end of such ten (10) year period, Lessee
shall forfeit any right to the continued extension of this lease, and the lease
shall automatically terminate, provided that nothing herein shall be deemed to
preclude Lessee from appealing any readjustment by Lessor pursuant to applicable
law     3.6   Relinquishment. Lessee may relinquish all or portions of this
Lease at any time by filing a written notice of relinquishment with Lessor.
Lessor may disapprove any relinquishment if Lessee has failed to pay all
rentals, royalties, and other amounts due and owing to the Lessor, if the lease
is otherwise not in good standing, or if relinquishment would in Lessor’s
reasonable determination cause waste of economically recoverable coal. Lessee
may not relinquish parcels smaller than a quarter-quarter section or surveyed
lot. Upon approval, relinquishment shall relieve the Lessee of all future rental
obligations as to the relinquished lands effective as of the date of filing of
the relinquishment, but shall not relieve Lessee from other obligations to the
extent provided in paragraph 15.2, Effect of Termination.

4.   BONUS BID. Lessee agrees to pay Lessor, an initial bonus bid in the sum of
$3,545,714.00 as partial consideration for Lessor’s issuance of this Lease,
payable in five equal annual installments of $709,142.80. The first annual
installment shall be due with Lessee’s application to lease and the unpaid

- 4 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL
balance of the bonus bid shall be paid in equal installments on or before the
next four successive anniversaries of the Effective Date of the lease. The bonus
bid shall not bear interest; provided, however, that if this Lease is
relinquished or otherwise terminated prior to the payment in full of the bonus
bid, or if Lessee fails to make any bonus bid payment when due, the entire
unpaid balance of the bonus bid shall immediately become due without regard to
such relinquishment or termination, and such balance shall thereafter bear
interest as provided in paragraph 16.2, Interest. Lessor may require Lessee to
submit a bond or other sufficient surety to secure Lessee’s obligation to pay
the unpaid balance of the bonus bid. The initial bonus bid may not be credited
against any other bonus payments, annual rentals or royalties accruing under the
lease.

5.   RENTALS. Lessee agrees to pay Lessor an annual rental of three dollars
($3.00) for each acre and fractional part thereof within the Leased Premises.
Lessee shall promptly pay annual rentals each year in advance on or before the
anniversary date of the Effective Date. Lessee may not credit rentals against
production royalties or against minimum royalties payable pursuant to paragraph
3.3, Diligent Operations; Minimum Royalty.   6.   ROYALTIES.

  6.1   Production Royalties. Lessee shall pay Lessor a production royalty of
eight per cent (8%) of the value of all coal severed and removed from the Leased
Premises. For all coal sold pursuant to an arm’s-length contract, value shall be
determined on the basis of the gross proceeds received by Lessee from the sale
or disposition of such coal. Gross proceeds shall include all bonuses,
allowances or other consideration of any nature received by Lessee for coal
actually produced. For any coal that is sold or disposed of other than by an
arms-length contract, or for coal that is used within the mine permit area
containing the Leased Premises for generation of electricity or for
gasification, liquefaction, in situ processing, or other method of extracting
energy from such coal, the value of such coal shall be determined by Lessor with
reference to (in order of priority): (i) comparable arms-length contracts or
other dispositions of like-quality coal produced in the same coal field;
(ii) prices reported for that coal to a public utility commission; (iii) prices
reported to other governmental agencies; or (iv) other relevant information.    
6.2   Allowable Deductions. It is expressly understood and agreed that none of
Lessee’s mining or production costs, including but not limited to costs for
materials, labor, overhead, distribution, transportation within the mine permit
area prior to the point of sale, loading, crushing, sizing, screening, or
general and administrative activities, may be deducted in computing Lessor’s
royalty. All such costs shall be entirely borne by Lessee and are anticipated by
the rate of royalty set forth in this Lease. In the event that the point of sale
for coal produced from this Lease is located outside the mine permit area
boundary, Lessee may deduct the reasonable, actual costs of transportation of
such coal from the mine permit area boundary to the point of sale from gross
proceeds in computing Lessor’s royalty; provided, however, that transportation
deductions for coal transported by Lessee, Lessee’s affiliates, or by
non-arm’s-length contract are subject to

- 5 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL
review and modification by Lessor. Lessee shall be allowed to deduct its actual,
reasonable washing and treatment costs from gross proceeds in computing Lessor’s
royalty; provided, however, that, upon Lessor’s request Lessee shall provide to
Lessor appropriate justification to demonstrate that Lessee’s costs are
reasonable.

  6.3   Reference to Federal Regulations. It is the intent of Lessor and Lessee
that the calculation of the value of coal for royalty purposes be consistent
with federal coal regulations governing the valuation of coal, except where this
Lease expressly provides otherwise. In no event shall the value of coal used for
calculation of royalties under this Lease be less than the value which would be
obtained were federal royalty valuation regulations applied.     6.4   Royalty
Payment. For all coal severed and removed from the Leased Premises that is used,
sold, transported or otherwise disposed of during a particular month, Lessee
shall pay royalties to Lessor on or before the end of the next succeeding month.
Royalty payments shall be accompanied by a verified statement, in a form
approved by Lessor, stating the amount of coal sold or otherwise disposed of,
the gross proceeds accruing to Lessee, the calculation of allowable deductions,
and any other information reasonably required by Lessor to verify production and
disposition of the coal or coal products. In the event that Lessee uses or
disposes of coal pursuant to a non-arm’s-length contract, or uses coal for
generation of electricity or for gasification, liquefaction, in situ processing,
or other method of extracting energy from such coal, Lessee shall notify Lessor
of such use or disposal on or before the end of the next succeeding month
following such use or disposal, and shall pay royalties upon Lessee’s good faith
estimate of the value of such coal, subject to Lessor’s right to determine the
value of such coal pursuant to paragraph 6.1, Production Royalties.     6.6  
Suspension, Waiver or Reduction of Rents or Royalties. Lessor, to the extent not
prohibited by applicable law, is authorized to waive, suspend, or reduce the
rental or minimum royalty, or reduce the royalty applicable with respect to the
entire Lease, whenever in Lessor’s judgment it is necessary to do so in order to
promote development, or whenever in the Lessor’s judgment the Lease cannot be
successfully operated under the terms provided herein.

7.   RECORDKEEPING; INSPECTION; AUDITS.

  7.1   Registered Agent; Records. Lessee shall maintain a registered agent
within the State of Utah to whom any and all notices may be sent by Lessor and
upon whom process may be served. Lessee shall also maintain an office within the
State of Utah containing originals or copies of all maps, engineering data,
permitting materials, books, records or contracts (whether such documents are in
paper or electronic form) generated by Lessee that pertain in any way to coal
production, output and valuation; mine operations; coal sales and dispositions;
transportation costs; and calculation of royalties from the Leased Premises.
Lessee shall maintain such documents for at least seven years after the date of
the coal production to which the documents pertain.

- 6 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL

  7.2   Inspection. Lessor’s employees and authorized agents at Lessor’s sole
risk and expense shall have the right to enter the Leased Premises to check
scales as to their accuracy, and to go on any part of the Leased Premises to
examine, inspect, survey and take measurements for the purposes of verifying
production amounts and proper lease operations. Upon reasonable notice to
Lessee, Lessor’s employees and authorized agents shall further have the right to
audit, examine and copy (at Lessor’s expense) all documents described in
paragraph 7.1, Registered Agent; Records, whether such documents are located at
the mine site or elsewhere. Lessee shall furnish all conveniences necessary for
said inspection, survey, or examination; provided, however, that such
inspections shall be conducted in a manner that is in conformance with all
applicable mine safety regulations and does not unreasonably interfere with
Lessee’s operations.     7.3   Geologic Information. In the event Lessee
conducts core-drilling operations or other geologic evaluation of the Leased
Premises, Lessor may inspect core samples, evaluations thereof, and proprietary
geologic information concerning the Leased Premises.     7.4   Confidentiality.
Any and all documents and geologic data obtained by Lessor through the exercise
of its rights as set forth in paragraphs 7.2, Inspection., and 7.4, Geologic
Information., may be declared confidential information by Lessee, in which event
Lessor and its authorized agents shall maintain such documents and geologic data
as protected records under the Utah Governmental Records Access Management Act
or other applicable privacy statute and shall not disclose the same to any third
party without the written consent of Lessee, the order of a court of competent
jurisdiction requiring such disclosure, or upon termination of this Lease.

8.   USE OF SURFACE ESTATE.

  8.1   Lessor-Owned Surface. If Lessor owns the surface estate of all or some
portion of the Leased Premises, by issuance of this Lease the Lessee has been
granted the right to make use of such lands to the extent reasonably necessary
and expedient for the economic operation of the leasehold. Lessee’s right to
surface use of Lessor-owned surface estate shall include the right to subside
the surface. Such surface uses shall be exercised subject to the rights reserved
to Lessor as provided in paragraph 2, RESERVATIONS TO LESSOR, and without
unreasonable interference with the rights of any prior or subsequent lessee of
Lessor.     8.2   Split-Estate Lands. If Lessor does not own the surface estate
of any portion of the Leased Premises, Lessee’s access to and use of the surface
of such lands shall be determined by applicable law governing mineral
development on split-estate lands, including without limitation applicable
statutes governing access by mineral owners to split estate lands, and
reclamation and bonding requirements. Lessee shall indemnify, defend and hold
Lessor harmless for all claims, causes of action, damages, costs and expenses
(including attorney’s fees and costs) arising out of

- 7 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL
or related to damage caused by Lessee’s operations to surface lands or
improvements owned by third parties.

9.   APPLICABLE LAWS AND REGULATIONS; HAZARDOUS SUBSTANCES

  9.1   Trust Lands Statute and Regulations. This Lease is issued pursuant to
the provisions of Title 53C, Utah Code Annotated, 1953, as amended, and Lessee
is subject to and shall comply with all current and future rules and regulations
adopted by the School and Institutional Trust Lands Administration and its
successor agencies.     9.2   Other Applicable Laws and Regulations. Lessee
shall comply with all applicable federal, state and local statutes, regulations,
and ordinances, including without limitation the Utah Coal Mining and
Reclamation Act, applicable statutes and regulations relating to mine safety and
health, and applicable statutes, regulations and ordinances relating to public
health, pollution control, management of hazardous substances and environmental
protection.     9.3   Hazardous Substances. Lessee [or other occupant pursuant
to any agreement authorizing mining] shall not keep on or about the premises any
hazardous substances, as defined under 42 U.S.C. 9601(14) or any other Federal
environmental law, any regulated substance contained in or released from any
underground storage tank, as defined by the Resource Conservation and Recovery
Act, 42 U.S.C. 6991, et seq, or any substances defined and regulated as
“hazardous” by applicable State law, (hereinafter, for the purposes of this
Lease, collectively referred to as “Hazardous Substances”) unless such
substances are reasonably necessary in Lessee’s mining operations, and the use
of such substances or tanks is noted and approved in the Lessee’s mining plan,
and unless Lessee fully complies with all Federal, State and local laws,
regulations, statutes, and ordinances, now in existence or as subsequently
enacted or amended, governing Hazardous Substances. Lessee shall immediately
notify Lessor and any other Federal, State and local agency with jurisdiction
over the Leased Premises, or contamination thereon, of (i) all reportable spills
or releases of any Hazardous Substance affecting the Leased Premises, (ii) all
failures to comply with any applicable Federal, state or local law, regulation
or ordinance governing Hazardous Substances, as now enacted or as subsequently
enacted or amended, (iii) all inspections of the Leased Premises by, or any
correspondence, order, citations, or notifications from any regulatory entity
concerning Hazardous Substances affecting the Leased Premises, (iv) all
regulatory orders or fines or all response or interim cleanup actions taken by
or proposed to be taken by any government entity or private Party concerning the
Leased Premises.     9.4   Hazardous Substances Indemnity. Lessee [or other
occupant pursuant to any agreement authorizing mining] shall indemnify, defend,
and hold harmless Lessor its agencies, employees, officers, and agents with
respect to any and all damages, costs, liabilities, fees (including attorneys’
fees and costs), penalties (civil and criminal), and cleanup costs arising out
of or in any way related to Lessee’s use, disposal, transportation, generation,
sale or location upon or

- 8 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL
affecting the Leased Premises of Hazardous Substances, as defined in paragraph
9.4 of this Lease. This indemnity shall extend to the actions of Lessee’s
employees, agents assigns, sublessees, contractors, subcontractors, licensees
and invitees. This indemnity is in addition to, and in no way limits, the
general indemnity contained in paragraph 16.1 of this Lease.

  9.5   Waste Certification. The Lessee shall provide upon abandonment, transfer
of operation, assignment of rights, sealing-off of a mined area, and prior to
lease relinquishment, certification to the Lessor, based upon a complete search
of all the operator’s records for the Lease, and upon its knowledge of past
operations, there have been no reportable quantities of hazardous substances as
defined in 40 C.F.R. 302.4, or used oil as defined in Utah Administrative Code
R315-15, discharged (as defined at 33 U.S.C. 1321(a)(2)), deposited or released
within the Leased Premises, either on the surface or underground, and that all
remedial actions necessary have been taken to protect human health and the
environment with respect to such substances. Lessee shall additionally provide
to Lessor a complete list of all hazardous substances, hazardous materials, and
their respective Chemical Abstracts Service Registry Numbers, and oil and
petroleum products used or stored on, or delivered to, the Leased Premises. Such
disclosure will be in addition to any other disclosure required by law or
agreement.

10.   BONDING.

  10.1   Lease Bond Required. At the request of Lessor, at or at the time or
anytime after this lease is executed, Lessee shall execute and file with the
Lessor a good and sufficient bond or other financial guarantee acceptable to
Lessor in order to: (a) guarantee Lessee’s performance of all covenants and
obligations under this Lease, including Lessee’s obligation to pay royalties;
and (b) ensure compensation for damage, if any, to the surface estate and any
surface improvements.     10.2   Reclamation Bonding. The bond filed with the
Utah Division of Oil, Gas and Mining (“UDOGM”) in connection with the issuance
of a mine permit which includes the Leased Premises shall be deemed to satisfy
Lessor’s bonding requirements with respect to Lessee’s reclamation obligations
under this Lease; provided, however, upon notice to Lessee and a public hearing
with respect to the basis for its decision, the Lessor may, in its reasonable
discretion, determine that the bond filed with UDOGM is insufficient to protect
Lessor’s interests. In such an event the Lessor shall enter written findings as
to the basis for its calculation of the perceived insufficiency and enter an
order establishing the amount of additional bonding required. Lessee shall file
any required additional bond with Lessor within thirty (30) days after demand by
Lessor. Lessor may increase or decrease the amount of any additional bond from
time to time in accordance with the same procedure. Lessee may combine any
additional bond required under this paragraph with the original lease bond filed
under Paragraph 10.1, Lease Bond Required.

- 9 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL

  10.3   Release of Additional Bond. Any additional bond required by Lessor
pursuant to 10.2, Reclamation Bonding, may be released by Lessor at any time and
shall be released no later than the time of final bond release by UDOGM with
respect to the Leased Premises.

11.   WATER RIGHTS.

  11.1   Water Rights in Name of Lessor. If Lessee files to appropriate water
for coal mining operations on the Leased Premises, the filing for such water
right shall be made by Lessee in the name of Lessor at no cost to Lessor, and
such water right shall become an appurtenance to the Leased Premises, subject to
Lessee’s right to use such water right at no cost during the term of this Lease.
    11.2   Option to Purchase. If Lessee purchases or acquires an existing water
right for coal mining operations on the Leased Premises, Lessor shall have the
option to acquire that portion of such water right as was used on the Leased
Premises upon expiration or termination of this Lease. The option price for such
water right shall be the fair market value of the water right as of the date of
expiration or termination of this Lease. Upon expiration or termination of this
Lease, Lessee shall notify Lessor in writing of all water rights purchased or
acquired by Lessee for coal mining operations on the Leased Premises and its
estimate of the fair market value of such water right. Lessor shall then have
forty-five (45) days to exercise its option to acquire the water by payment to
Lessee of the estimated fair market value. If Lessor disagrees with Lessee’s
estimate of fair market value, Lessor shall notify Lessee of its disagreement
within the 45 day option exercise period. The fair market value of the water
right shall then be appraised by a single appraiser mutually acceptable to both
parties, which appraisal shall be final and not subject to review or appeal. If
the parties cannot agree upon the choice of an appraiser, the fair market value
of the water right shall be determined by a court of competent jurisdiction.
Conveyance of any water right pursuant to this paragraph shall be by quit claim
deed.

12.   ASSIGNMENT OR SUBLEASE; OVERRIDING ROYALTIES.

  12.1   Consent Required. Lessee shall not assign or sublease this Lease in
whole or in part, or otherwise assign or convey any rights or privileges granted
by this Lease, including, without limitation, creation of overriding royalties
or production payments, without the prior written consent of Lessor. Any
assignment, sublease or other conveyance made without prior written consent of
Lessor shall have no legal effect unless and until approved in writing by
Lessor. Exercise of any right with respect to the Leased Premises in violation
of this provision shall constitute a default under this Lease.     12.2  
Binding Effect. All of the terms and provisions of this Lease shall be binding
upon and shall inure to the benefit of their respective successors, assigns, and
sublessees.

- 10 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL

  12.3   Limitation on Overriding Royalties. Lessor reserves the right to
disapprove the creation of an overriding royalty or production payment that
would, in Lessor’s reasonable discretion, constitute an unreasonable economic
burden upon operation of the Lease. In exercising its discretion to disapprove
the creation of an overriding royalty, Lessor shall consult with Lessee and any
third parties involved and shall prepare findings to evidence the basis of its
decision. Cumulative overriding royalties of 2% or less shall be deemed
presumptively reasonable unless special circumstances are shown by Lessor to
exist.

13.   OPERATIONS.

  13.1   Permitting. Before Lessee commences exploration, drilling, or mining
operations on the Leased Premises, it shall have obtained such permits and
posted such bonds as may be required under applicable provisions of the Utah
Coal Mining and Reclamation Act, the Surface Mining Control and Reclamation Act,
and associated regulations, together with applicable regulations of the surface
management agency. Lessee shall maintain any required permits in place for the
duration of mining operations and reclamation. Upon request, Lessee shall
provide Lessor with a copy of all regulatory filings relating to permitting
matters.     13.2   Plan of Operations. Prior to the commencement of any
underground mining operations on the Leased Premises, Lessee shall obtain
Lessor’s approval of a plan of operations for the Leased Premises. The plan of
operations shall contain all information required to be contained in a federal
Resource Recovery and Protection Plan, as described in 43 C.F.R. • 3482. l (b)
and (c) (1998). Lessor may modify the proposed plan of operations as is needed
to insure that there is no waste of economically recoverable coal reserves
contained on the Leased Premises. In this context “waste” shall mean the
inefficient utilization of, or the excessive or improper loss of an otherwise
economically recoverable coal resource. Lessor shall notify Lessee in writing of
its approval or modifications of the plan of operations. The plan of operations
submitted by Lessee shall be deemed approved by Lessor if Lessor has not
otherwise notified Lessee within sixty (60) days of filing.     13.3   Plan of
Operations - Modification. In the event that material changes are required to
the plan of operations during the course of mining, Lessee shall submit a
modification of the plan of operations to the Lessor. Routine adjustments to the
plan of operations based upon geologic circumstances encountered during
day-to-day mining operations do not require the submission of a modification. If
the proposed changes require emergency action by Lessor, then the Lessee shall
so notify the Lessor at the time of submission of the modification and the
parties shall use their best efforts to meet the Lessee’s time schedule
regarding implementation of the changes. Non-emergency modifications will be
reviewed promptly by Lessor to insure that there is no waste of economically
recoverable coal reserves pursuant to the plan of operations, as modified, and
Lessor shall notify lessee in writing of its approval or modification of the
proposed modification.

- 11 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL

  13.4   Mine Maps. Lessee shall maintain at the mine office clear, accurate,
and detailed maps of all actual and planned operations prepared and maintained
in the manner prescribed by 43 C.F.R. 3482.3 (1998). Lessee shall provide copies
of such maps to Lessor upon request.     13.5   Good Mining Practices. Lessee
shall conduct exploration and mining operations on the Leased Premises in
accordance with standard industry operating practices, and shall avoid waste of
economically recoverable coal. Lessee shall comply with all regulations and
directives of the Mine Safety and Health Administration or successor agencies
for the health and safety of employees and workers. Lessee shall further comply
with the performance standards for underground resource recovery set forth at 43
C.F.R. 3484.1 (c) (1998); provided, however, that Lessor may waive such
standards from time to time in its reasonable discretion, upon request by
Lessee. Coal shall be mined from this Lease by underground methods only.    
13.6   Mining Units. Lessor may approve the inclusion of the Leased Premises in
a mining unit with federal, private or other non-state lands upon terms and
conditions that it deems necessary to protect the interests of the Lessor,
including without limitation segregation of production, accounting for
commingled coal production, and minimum production requirements or minimum
royalties for the Leased Premises.

14.   EQUIPMENT; RESTORATION.

  14.1   Equipment. Upon termination of this Lease, Lessee shall remove, and
shall have the right to remove, all improvements, equipment, stockpiles, and
dumps from the Leased Premises within six (6) months; provided, however, that
Lessor may, at Lessor’s sole risk and expense, and subject to Lessee’s
compliance with requirements imposed by UDOGM and MSHA, require Lessee to retain
in place underground timbering supports, shaft linings, rails, and other
installations reasonably necessary for future mining of the Leased Premises. All
improvements and equipment remaining on the Leased Premises after six (6) months
may be deemed forfeited to Lessor upon written notice of such forfeiture to
Lessee. Lessee may abandon underground improvements, equipment of any type,
stockpiles and dumps in place if such abandonment is in compliance with
applicable law, and further provided that Lessee provides Lessor with financial
or other assurances sufficient in Lessor’s reasonable discretion to protect
Lessor from future environmental liability with respect to such abandonment or
any associated hazardous waste spills or releases. Lessee shall identify and
locate on the mine map the location of all equipment abandoned on the Lease
Premises.     14.2   Restoration and Reclamation. Upon termination of this
Lease, Lessee shall reclaim the Leased Premises in accordance with the
requirements of applicable law, including mine permits and reclamation plans on
file with UDOGM. Lessee shall further abate any hazardous condition on or
associated with the Leased Premises. Lessee and representatives of all
governmental agencies

- 12 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL
having jurisdiction shall have the right to re-enter the Leased Premises for
reclamation purposes for a reasonable period after termination of the Lease.

15.   DEFAULT

  15.1   Notice of Default; Termination. Upon Lessee’s violation of or failure
to comply with any of the terms, conditions or covenants set forth in this
Lease, Lessor shall notify Lessee of such default by registered or certified
mail, return receipt requested, at the last address for Lessee set forth in
Lessor’s files. Lessee shall then have thirty (30) days, or such longer period
as may be granted in writing by Lessor, to either cure the default or request a
hearing pursuant to the Lessor’s administrative adjudication rules. In the event
Lessee fails to cure the default or request a hearing within the specified time
period, Lessor may cancel this Lease without further notice to or appeal by
Lessee.     15.2   Effect of Termination. The termination of this Lease for any
reason, whether through expiration, cancellation or relinquishment, shall not
limit the rights of the Lessor to recover any royalties and/or damages for which
Lessee may be liable, to recover on any bond on file, or to seek injunctive
relief to enjoin continuing violations of the Lease terms. No remedy or election
under this Lease shall be deemed exclusive, but shall, wherever possible, be
cumulative with all other remedies available under this Lease, at law, or in
equity. Lessee shall surrender the Leased Premises upon termination; however,
the obligations of Lessee with respect to reclamation, indemnification and other
continuing covenants imposed by this Lease shall survive the termination.

16.   MISCELLANEOUS PROVISIONS.

  16.1   Indemnity. Except as limited by paragraph 7.2, Inspection, Lessee shall
indemnify and hold Lessor harmless for, from and against each and every claim,
demand, liability, loss, cost, damage and expense, including, without
limitation, attorneys’ fees and court costs, arising in any way out of Lessee’s
occupation and use of the Leased Premises, including without limitation claims
for death, personal injury, property damage, and unpaid wages and benefits.
Lessee further agrees to indemnify and hold Lessor harmless for, from and
against all claims, demands, liabilities, damages and penalties arising out of
any failure of Lessee to comply with any of Lessee’s obligations under this
Lease, including without limitation attorneys’ fees and court costs.     16.2  
Interest. Except as set forth in paragraph 4, BONUS BID, interest shall accrue
and be payable on all obligations arising under this Lease at such rate as may
be set from time to time by rule enacted by Lessor. Interest shall accrue and be
payable, without necessity of demand, from the date each such obligation shall
arise.

- 13 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL

  16.3   Suspension. In the event that Lessor in its reasonable discretion
determines that suspension is necessary in the interests of conservation of the
coal resource, or if Lessee has been prevented from performing any of its
obligations or responsibilities under this Lease or from conducting mining
operations by labor strikes, fires, floods, explosions, riots, any unusual
mining casualties or conditions, Acts of God, government restrictions or orders,
severe weather conditions, or other extraordinary events beyond its control,
then the time for performance of this Lease by Lessee shall be suspended during
the continuance of such acts which prevent performance, excepting any payments
due and owing to Lessor.     16.4   Consent to Suit; Jurisdiction, (i) this
Lease shall be governed by the laws of the State of Utah; (ii) Lessor and Lessee
agree that all disputes arising out of this Lease shall be litigated only in the
Third Judicial District Court for Salt Lake County, Utah; (iii) Lessee consents
to the jurisdiction of such court; and (iv) Lessee shall not bring any action
against Lessor without exhaustion of available administrative remedies and
compliance with applicable requirements of the Utah Governmental Immunity Act.  
  16.5   No Waiver. No waiver of the breach of any provision of this Lease shall
be construed as a waiver of any preceding or succeeding breach of the same or
any other provision of this Lease, nor shall the acceptance of rentals or
royalties by Lessor during any period of time in which Lessee is in default be
deemed to be a waiver of such default.     16.6   Severability. The invalidity
of any provision of this Lease, as determined by a court of competent
jurisdiction, shall in no way affect the validity of any other provision hereof.
    16.7   Entire Lease. This Lease, together with any attached stipulations,
sets forth the entire agreement between Lessor and Lessee with respect to the
subject matter of this Lease. No subsequent alteration or amendment to this
Lease shall be binding upon Lessor and Lessee unless in writing and signed by
each of them.

- 14 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL
     IN WITNESS WHEREOF, the parties have executed this Lease as of the date
hereinabove first written.

     
 
  THE STATE OF UTAH, acting by and through
 
  the SCHOOL AND INSTITUTIONAL TRUST
APPROVED AS TO FORM:
  LANDS ADMINISTRATION (“LESSOR”)
MARK L. SHURTLEFF
   
ATTORNEY GENERAL
  THOMAS B. FADDIES
 
  DIRECTOR/MINERALS

                 
By:
  /s/ ILLEGIBLE
 
      /s/ Thomas B. Faddies
 
   
Date:
  1/18/08            
 
          School & Institutional Trust Lands Administration - LESSOR

                  ARK LAND COMPANY (“LESSEE”)    
 
           
 
  By:   /s/ ILLEGIBLE
 
   
 
  Its:   President    

- 15 -



--------------------------------------------------------------------------------



 



ML 51192-OBA-COAL

             
STATE OF UTAH
    )      
 
    :     ss.
COUNTY OF SALT LAKE
    )      

     On the 18 day of January, 2008, personally appeared before me Thomas B.
Faddies who being by me duly sworn did say that he is Assistant Director of the
School and Institutional Trust Lands Administration of the State of Utah and the
signer of the above instrument, who duly acknowledged that he executed the same.
Given under my hand and seal this 18th day of January 2008.

         
 
  /s/ Alice K. Kearney          
 
  Notary Public    
 
  Residing at:     
 
       

     
My commission expires: 5/25/2010
  (NOTARY) [c48697c4869701.gif]

     
STATE OF MISSOURI
  ) 
 
  : ss. 
COUNTY OF St. LOUIS
  ) 

     On the 21st day of January, 2008, personally appeared before me Steven E.
McCordy, who being duly sworn did say that he is an officer of Ark Land Company
and that said instrument was signed in behalf of said corporation by resolution
of its Board of Directors, and said that he acknowledged to me that said
corporation executed the same.
Given under my hand and seal this 21st day of January, 2008

         
 
  /s/ Carla A. Veizer          
 
  Notary Public    
 
  Residing at:    
 
       

     
My commission expires: 10/28/2010
  (SEAL) [c48697c4869702.gif]

- 16 -